Title: To Alexander Hamilton from James McHenry, 25 October 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, Trenton, October 25, 1799. “I this morning received your Letter, dated the 23d. instant.… Entertaining the same opinion I request, you will accordingly give such orders as you may deem proper, and expedient, for the comfortable accomodations of both regiments at as little expence as possible, and without a purchase of Land.… The orders on the subject should proceed directly from you.”
